Citation Nr: 1403849	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), psychosis not otherwise specified (NOS), schizoaffective disorder, schizophrenia (paranoid type), and major depressive disorder (MDD).

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for osteoarthritis of the right knee.

4.  Entitlement to service connection for arthritis of the left knee.

5.  Entitlement to service connection for arthritis of the right hand.

6.  Entitlement to service connection for arthritis of the left hand.

7.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to May 1978 and October 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video-conference.

The Board observes that Veteran claimed and the RO adjudicated two separate issues of entitlement to service connection for PTSD and entitlement to service connection for schizophrenia with anxiety and depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Thus, the Veteran's claim encompasses his diagnoses during the appeal period of psychosis NOS, schizoaffective disorder, schizophrenia (paranoid type), and MDD.  Further, in light of the discussion during the hearing, and given the above, the Board has recharacterized the claim on appeal as reflected on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for arthritis of the right hand, left hand, right knee, left knee, and back are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Schizophrenia had its onset in service.

2.  The preponderance of the evidence shows that the Veteran's ulcers were not present in service or until many years thereafter and are not related to service.


CONCLUSIONS OF LAW

1.  Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 1702, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2013).

2.  Ulcers were not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

While the Veteran has filed claims for PTSD and schizophrenia with anxiety and depression, he stated at his hearing that a grant of service connection for any psychiatric disability would satisfy his appeal.  In this decision, the Board grants service connection for a psychiatric disability, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary with respect to that claim.

As to the claim of entitlement to service connection for ulcers, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, a letter sent in June 2008, prior to the decision on appeal, provided notice regarding what information and evidence is needed to substantiate his claim for service connection for ulcers, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, service personnel records, VA and private treatment records have been obtained.  With respect to his claim for service connection for ulcers, the Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claim for ulcers.  However, as there is no competent evidence of the condition in service or during the presumptive period, and none of the medical evidence indicates that his ulcers are directly related to service, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ specifically asked the Veteran and his representative about the ulcer issue.  The representative indicated that the Veteran did not wish to address it at the hearing, stating that "it's incorporated by reference to what's already been transmitted."  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses and ulcers, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Acquired psychiatric disorder

The evidence shows a current diagnosis of schizophrenia, which is listed as a chronic disease in 38 C.F.R. § 3.309(a).  While there is no evidence of a diagnosis of psychosis in service, the Veteran has presented evidence of recurrent symptoms since service.  Specifically, in VA treatment records he reported experiencing psychotic symptoms since service.  Additionally, lay statements from a brother and two sisters state that his behavior changed drastically after leaving military service and that he contemporaneously reported psychotic symptoms, including audio hallucinations, shortly after leaving service.  The Veteran competently testified at hearing and in lay statements that his psychiatric symptoms have been continuous since service.  Layno.

The Board finds that the Veteran's reports of continuity of psychotic symptoms since service are consistent with the lay statements of his siblings and finds the account credible.  The lay reports are also consistent with STRs showing an April 1978 suicide attempt and October 1978 report of depression or excessive worry and nervous trouble.  Thus the Board finds these reports credible.  Caluza, 7 Vet. App. at 511.  

The Board finds that the competent and credible lay evidence shows a continuity of psychiatric symptoms since service.  As such, in light of the diagnosis of schizophrenia at the February 2013 VA psychiatric examination, the Board finds that service connection is warranted for that disease.  38 C.F.R. § 3.303(b).

B.  Ulcers

The Veteran's STRs do not show evidence of treatment, complaint, or diagnosis of ulcers in service.  The first medical record indicating the possibility of an ulcer is a June 2006 VA treatment record, dated 27 years after separation from service.  In October 2006, the Veteran was diagnosed with a duodenal ulcer and peptic ulcer disease.  At the time of diagnosis, the VA treatment record noted that the ulcer was "probably caused by too much alcohol."  The medical evidence shows that the Veteran has a history of alcohol dependence.  There is no competent medical evidence linking the Veteran's ulcers to service.

Peptic and duodenal ulcers are included in the enumerated chronic diseases in 38 C.F.R. § 3.309(a).  However, there is no competent evidence that the Veteran had ulcers by March 1980 (one year after separation from service), much less that any ulcers manifested to a degree of 10 percent or more.  38 C.F.R. §§ 3.307, 3.309.  Nor has the Veteran specifically asserted that his ulcer symptoms have been continuous since service.  38 C.F.R. § 3.303(b).  Thus, he is not entitled to presumptive service connection.

The Board notes that the Veteran has contended on his own behalf that his ulcers are related to service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In his claim application, the Veteran provided an onset date of 1978 for his ulcers.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosis and causation of ulcers falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Here, while the Veteran is competent to describe his ulcer symptoms and their onset, the Board accords his statements regarding the diagnosis and etiology of the claimed disorder little probative value as he is not competent to opine on such complex medical questions.  

Based on the foregoing, there is no probative evidence that ulcers existed before 2006, nor of a nexus between the Veteran's current ulcers and his military service.  Rather, the medical evidence addressing the etiology of his ulcers indicates that they are likely due to alcohol abuse.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ulcers.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

ORDER

Service connection for schizophrenia is granted.

Service connection for ulcers is denied.


REMAND

The Veteran seeks service connection for arthritis of both hands, both knees, and his back.  For the following reasons, these claims must be remanded.

The Veteran was provided with a VA examination of the right knee and back in February 2013.  The VA examiner diagnosed osteoarthritis of the right knee and DDD of the lumbar spine and opined that these disabilities were less likely than not related to service.  However, July 2012 lay statements submitted by the Veteran's two sisters report that shortly after separating from the military, the Veteran told them his knees were bad, his hands and fingers were stiff, he had back problems, and arthritis.  The VA examiner did not discuss this lay evidence in his rationale.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus the Board finds an addendum opinion is needed to address this favorable lay evidence.

Further, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  The lay statements by the Veteran's sisters show a contemporaneous report of knee and hand symptoms near his time of separation from service.  Thus, the Board finds that VA examinations of the left knee and bilateral hands should be provided.  

Finally, the Veteran testified that he received treatment at the Phoenix VA Medical Center (VAMC).  The claims file contains treatment records from that facility dated January 2005 through May 2008, and April 2012 through June 2012.  On remand, any relevant treatment records dated from June 2008 to March 2012, and after July 2012 should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain treatment records, physically or electronically, from the Phoenix VAMC relevant to the Veteran's bilateral knees, bilateral hands, and/or back, dated from June 2008 to March 2012, and after July 2012.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his knee, hand and/or back symptoms during and/or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any additional treatment records with the claims file, schedule the Veteran for an appropriate examination with the VA examiner who provided the February 2013 medical opinion regarding the back and right knee.  Return the claims file to that examiner for review.  All indicated studies should be performed and all findings should be reported in detail.  Ask the examiner 

a)  To provide an addendum opinion discussing the lay evidence from the Veteran's siblings with respect to the onset of his knee and back symptoms.  

b)  To diagnose any current disabilities of the left knee, right hand, and left hand.

c)  To state whether any diagnosed disabilities of the left knee, right hand, and/or left hand at least as likely as not had its onset during service or is otherwise related to service.  Please address lay evidence.

The rationale for all opinions expressed should be set forth in a legible report.  

If the February 2013 examiner is not available, obtain an examination and medical opinions from another physician with respect to the above request.  

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


